Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*   *   *   *   *   *

Claims 12 & 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 12 and 14, there is no antecedent for the “biodegradable foam”.
	*   *   *   *   *   *

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 9, 13, 15, & 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patrick 11,304,380.
	Patrick shows a projectile that could be fired from a toy weapon, which includes a biodegradable body with a tip and circular body, which contains seeds and fertilizer (column 7, lines 33-45). 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patrick in view of Donahoe et al 9,500,452.
	In the projectile shown by Patrick, it is not clear if the tip has a higher density than the body. A higher density tip may be desired to help the projectile fly more accurately. For example, Donahoe shows that a projectile may have a tip of higher density than the body (column 1, line 65 to column 2, line 11). This higher density tip would be an obvious addition to the projectile shown by Patrick.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patrick in view of Edwards 4, 031, 832.
	Patrick shows a tubular projectile which contains seeds, but it is not clear if the rear end is open. An open end would be desired to allow the seeds to germinate and grow upward. For example, Edwards shows that a projectile may contain seeds, with an open end opposite the tip to allow the plant to grow (figure 6). This open end would be an obvious addition to the projectile of Patrick.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patrick.
It is not clear if Patrick includes seeds for flowers, but the type of seeds would be an obvious variation for the type of plants desired.

Claim(s) 1, 11, 12, 14, & 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Corak et al 2010/0263274.
	Corak shows a package that could be fired from a toy weapon, which includes plant seeds in a compressed growing medium which may be foam, with fertilizer (Paragraphs 0006, 0007, 0008). 

	*   *   *   *   *   *

This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429

Fax: Use 571-273-8300 for papers to be delivered directly to the mail room, like formal amendments and responses, change of address, power of attorney, petitions.
Use 571-273-4429 for papers to be delivered directly to the Examiner, like informal or proposed responses for discussion, or notes in preparation for an interview.

PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.






/JOHN A RICCI/Primary Examiner, Art Unit 3711